FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 04-10076
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-02-00381-EJG
ERIC ALAN MAYO,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Eastern District of California
        Edward J. Garcia, District Judge, Presiding

                 Argued and Submitted
       November 4, 2004—San Francisco, California

                  Filed January 14, 2005

  Before: William C. Canby, Jr., Pamela Ann Rymer, and
          Michael Daly Hawkins, Circuit Judges.

                 Opinion by Judge Canby




                            731
                   UNITED STATES v. MAYO                   733


                         COUNSEL

Tim Warriner, Sacramento, California, for the appellant.

Norman Y. Wong, Assistant United States Attorney, Sacra-
mento, California, for the appellee.


                         OPINION

CANBY, Circuit Judge.

   Eric Mayo appeals the district court’s denial of his motion
to suppress evidence found in a search of his vehicle. While
734                     UNITED STATES v. MAYO
responding to a call about suspicious narcotics activity, offi-
cers arrested Mayo for a felony violation of California’s vehi-
cle code. The officers searched Mayo’s car incident to this
arrest, finding bags of stolen mail. Mayo seeks to suppress
this evidence on the grounds that officers: (1) lacked reason-
able suspicion to detain him, (2) unreasonably broadened the
length and scope of their investigation during his detention,
(3) lacked probable cause to arrest him on the vehicle code
violation, and (4) expanded the scope of the search incident
to arrest beyond constitutional limits when they searched the
hatchback area of his car. We reject all four claims, and
affirm the judgment of the district court. In doing so, we join
other circuits in ruling that, for purposes of an automobile
search incident to arrest, officers may search the cargo area
behind the rear seat of a hatchback vehicle.

                                  Facts

   On July 16, 2002, Officer Fritts of the Stockton Police
Department Narcotics Unit received a call from the manager
of a Super-8 Motel.1 The manager reported suspicious activity
in the motel’s parking lot. Four cars—a brown Chevrolet
truck, red Pontiac Firebird, silver Dodge Caravan, and a silver
Honda Civic (Mayo’s car)—pulled up next to each other. The
occupants got out of their cars and began talking. One of the
occupants handed another a package of some sort. The driver
of the truck wiped down the steering wheel and door handle
of the truck with a rag or shirt, and then he walked away from
the group, carrying a maroon backpack. The manager gave
Officer Fritts the make and license plate number of each of
the four vehicles.
  1
   Officer Fritts knew the manager because the motel was located in an
area with high narcotics activity. Officer Fritts had given the manager his
phone number so that she could report any suspicious activity to him.
From the record, it appears that she had called Officer Fritts at least twice
before to report suspicious activity at her motel. [Id.]
                          UNITED STATES v. MAYO                              735
   After Officer Fritts received the call, he radioed the police
dispatcher to send a patrol car to the motel to investigate
suspicious activity, possibly involving narcotics. He also gave
the dispatcher the descriptions of the four cars involved.2 He
told the dispatcher nothing else.

   Responding to the dispatcher, Officer Golden arrived at the
motel within a few minutes. By the time of his arrival, how-
ever, three of the cars had left the motel. Officer Golden spot-
ted the fourth car, Mayo’s Honda Civic, parked by the
manager’s office. Officer Golden pulled in behind the Civic
and, as part of standard safety procedure, entered Mayo’s
license plate information into his computer.

   Officer Golden then approached Mayo, who was standing
next to his Civic. Officer Golden informed Mayo that he was
investigating possible narcotics activity, and he asked Mayo
for identification. Mayo handed Officer Golden his driver’s
license and California vehicle sales license.3 The two then
chatted informally for a minute, and Officer Golden asked
Mayo whether he owned the Civic, to which Mayo responded
that he was in the process of buying it from a third party. Offi-
cer Golden then took Mayo’s licenses back to his patrol car
to enter the information into his computer.

   After returning to his patrol car, Officer Golden noticed for
the first time that the Civic’s registration expired in 1999, but
the sticker on the plate read 2003, indicating that the sticker
probably was stolen. Officer Golden walked back to Mayo
and asked him about the registration. Mayo denied any
knowledge of the stolen sticker on the license plate.4
   2
     It is unclear from the record whether Officer Fritts relayed the license
plate numbers to the dispatcher. At the least, he relayed the make and
color of the vehicles.
   3
     Apparently, this second license allows Mayo to resell cars in the State
of California (although its precise use is unclear from the record).
   4
     It is a felony to place, with intent to defraud, a false registration sticker
on a California license plate. CAL. VEH. CODE § 4463.
736                 UNITED STATES v. MAYO
   During this time, Officer Fritts arrived to investigate nar-
cotics activity. The motel manager told him that Mayo
attempted to rent a room with a credit card in the name of
Bennie Bindi. Officer Fritts approached Mayo, and Fritts,
along with another narcotics officer, smelled a chemical odor
commonly found in methamphetamine labs. Officer Fritts
asked Mayo about the smell, and Mayo denied any knowledge
of it.

   Officer Fritts then asked Mayo about the credit card that he
tried to use to rent the motel room. Mayo explained that Ben-
nie Bindi authorized the use of the card because Mayo did not
have enough cash to rent a room. Mayo then consented to a
pat-down search. The search produced nothing suspicious,
except $160.00 in twenty-dollar bills. Officer Fritts asked
Mayo why he did not rent the room with this money, and
Mayo responded that he wanted to rent the room for two
nights.

   Shortly thereafter, Bennie Bindi approached the group.
Officer Fritts searched Bindi’s car—the silver Dodge Caravan
that the manager had seen earlier—because Bindi was on
searchable probation. The search produced glass pipes for
smoking methamphetamine and an altered driver’s license,
among other things.

   Officer Fritts returned to Mayo and asked him several times
to consent to a search of his vehicle. Mayo refused each time.
Finally, Officer Fritts instructed Mayo that, if Mayo did not
consent to the search, he would arrest Mayo for the felony
vehicle registration violation. When Mayo again refused,
Officer Fritts arrested him and searched his Civic incident to
arrest. Officer Fritts found the stolen mail—the subject of the
indictment—in bags located in both the passenger compart-
ment and hatchback area behind the rear seat. From the slim
record, it appears that Mayo could access the hatchback area
from the passenger compartment. The entire event lasted
                       UNITED STATES v. MAYO                        737
between twenty and forty minutes, from the first arrival of the
police to the search of Mayo’s vehicle.

                        Procedural History

   Mayo filed a motion in the district court to suppress the
evidence from the search of his vehicle. After a hearing, the
district judge denied the motion. Mayo then entered a condi-
tional guilty plea, reserving the right to appeal the denial of
his motion to suppress. The district court sentenced Mayo to
six months in prison followed by three years of supervised
release. Mayo appealed.5

                             Discussion

I. REASONABLE SUSPICION TO DETAIN AND
QUESTION

   [1] The parties assume, as we do, that Mayo was detained
at least by the time that Officer Golden took Mayo’s driver’s
license and walked back to his patrol car with it. We conclude
that this detention and its limited extension was supported by
reasonable suspicion, based on specific, articulable facts, that
Mayo was engaging in criminal activity. See, e.g., United
States v. Michael R., 90 F.3d 340, 346 (9th Cir. 1996) (stating
standard for reasonable suspicion).6 Before detaining and
questioning Mayo, officers knew the following: four vehicles,
including Mayo’s, arrived in the motel parking lot in tandem;
the occupants of the vehicles gathered around the silver
Dodge Caravan; the driver of the Caravan handed a package
to the driver of the Firebird; the driver of the Chevrolet truck
then wiped down the steering wheel and driver’s side door
handle with a shirt or rag, and then he walked away carrying
  5
    The district court did not stay Mayo’s sentence, so he presumably has
now served the incarceration portion.
  6
    We review de novo the question whether the officers had reasonable
suspicion for the detention. Michael R., 90 F.3d at 345-46.
738                     UNITED STATES v. MAYO
a maroon backpack; and after this “transaction,” the occu-
pants (save Mayo) left the area.7 Moreover, this meeting took
place in a high-crime area and in front of a motel that hosted
previous narcotics activity. See, e.g., United States v. Diaz-
Juarez, 299 F.3d 1138, 1142 (9th Cir. 2002) (noting that pres-
ence in a high—crime area is relevant to a reasonable suspi-
cion analysis).

   [2] We reject Mayo’s contention that his detention was
based on mere presence in the vicinity of suspicious activity.
Mayo relies on Ybarra v. Illinois, 444 U.S. 85 (1980), which
held that officers lacked reasonable suspicion to detain and
search a defendant solely because of his presence in a tavern
in which the officers suspected the bartender dealt heroin.
Unlike Ybarra, however, Mayo clearly interacted with the
other participants during the suspicious activity. The officers
therefore had reasonable suspicion to detain and question
Mayo when they arrived on the scene.

II.   LENGTH AND SCOPE OF THE INVESTIGATION

   Mayo further contends that his detention exceeded Fourth
Amendment limitations in both duration and scope. We con-
clude to the contrary.8 From the record, the maximum esti-
mated time of the detention was forty minutes. Although the
  7
     Officer Golden, who arrived on the scene first, did not know all of
these facts. The dispatcher told him to investigate suspicious narcotics
activity and gave him a description of the cars involved, including
Mayo’s. Collectively, however, officers knew all of these facts before
Officer Golden detained Mayo and asked for his identification. See United
States v. Sutton, 794 F.2d 1415, 1426 (9th Cir. 1986) (“We look to the col-
lective knowledge of all the officers involved in the criminal investigation
although all of the information known to the law enforcement officers
involved in the investigation is not communicated to the officer who actu-
ally makes the stop.”).
   8
     We review de novo the question whether the initial detention exceeded
its proper scope or duration. See United States v. Garcia-Rivera, 353 F.3d
788, 791 (9th Cir. 2003).
                       UNITED STATES v. MAYO                        739
duration of detention bears on whether a Terry stop is justi-
fied, there is no strict time requirement. United States v.
Sharpe, 470 U.S. 675, 687 (1985) (holding that, under the cir-
cumstances, a twenty-minute detention was not too long);
Haynie v. County of Los Angeles, 339 F.3d 1071, 1076 (9th
Cir. 2003) (noting that a Terry stop does not have rigid time
constraints so long as the officer conducts the investigation in
a diligent and reasonable fashion).

   [3] Here, the officers conducted the investigation in a con-
stitutional manner. The period of detention was permissibly
extended because new grounds for suspicion of criminal
activity continued to unfold. The officers pursued their multi-
ple inquiries promptly as they arose: they questioned Mayo
regarding their suspicion of narcotics activity; investigated the
vehicle code violation; investigated Mayo’s attempted use of
another’s credit card; investigated the connection between
Mayo and Bindi, who returned to the scene while officers
were questioning Mayo; searched Bindi’s Dodge Caravan;
and questioned Mayo about the chemical odor associated with
methamphetamine. A maximum of forty minutes to pursue all
of these inquiries was not unreasonable. Therefore, the Terry
detention did not exceed constitutional limits.

III.   PROBABLE CAUSE TO ARREST

   [4] We also conclude that there was probable cause to sup-
port Mayo’s arrest for the felony violation of California’s
vehicle code.9 There is no dispute that placing a stolen regis-
tration sticker on a license plate, with intent to defraud, is a
felony violation of California law. CAL. VEH. CODE § 4463.
There also is no dispute that Mayo admitted that he was driv-
ing the car that day, was in the process of buying it, and had
been in possession of it for the last month. These facts were
  9
   We review de novo the district court’s ruling that there was probable
cause for Mayo’s warrantless arrest. See, e.g., United States v. Juvenile
(RRA-A), 229 F.3d 737, 742 (9th Cir. 2000) (stating standard).
740                     UNITED STATES v. MAYO
sufficient to establish probable cause to believe that Mayo
committed or participated in the crime.

   [5] Although Mayo told the officers that he was buying the
car and did not realize that the sticker was on the license
plate, the officers did not have to accept Mayo’s version of
the facts. The standard for probable cause is not so demand-
ing. See, e.g., United States v. Hernandez, 322 F.3d 592, 596
(9th Cir. 2003) (stating the standard for probable cause:
whether, under the totality of the circumstances, a prudent
officer would have believed that there was a fair probability
that the suspect committed the crime). It was just as likely (if
not more so) that Mayo, rather than the prior owner, placed
the sticker on the plate to avoid the time and expense of regis-
tration. The arrest was not unconstitutional.10

IV. SEARCH INCIDENT TO ARREST; THE
HATCHBACK AREA

   [6] Mayo finally contends that officers were not entitled to
search the hatchback area of his vehicle, where some of the
stolen mail was found, as part of a search incident to his
arrest. Our approach to this issue is informed by New York v.
Belton, 453 U.S. 454, 460 (1981), which held that officers
may conduct a search of the entire passenger compartment of
a vehicle, as well as any containers within it, as an incident
to the arrest of one of the vehicle’s occupants. Of particular
importance for our purposes is the emphasis the Court placed
  10
    Mayo contends that he was arrested for refusing to consent to the
search of his automobile. He relies on Gasho v. United States, 39 F.3d
1420, 1431-32 (9th Cir. 1994), which held that refusal of consent to search
did not support probable cause to arrest. Here, however, the probable
cause was supplied by the felonious attachment of a stolen sticker to an
expired license plate. Where an arrest is supported by probable cause, a
subjective intent of the officers to conduct a search is irrelevant, so long
as the search is not conducted in an extraordinary manner. See United
States v. Hudson, 100 F.3d 1409, 1416 (9th Cir. 1996). There was nothing
extraordinary about the search of Mayo’s vehicle.
                        UNITED STATES v. MAYO                           741
on the need for a workable and straightforward rule to identify
the area that may be searched without requiring an individual-
ized factual inquiry into whether the arrestee likely could
access the area for the purpose of grabbing a weapon or
destroying evidence. See id. at 459-60. The Court therefore
relied on the “generalization that articles inside the relatively
narrow compass of the passenger compartment of an automo-
bile are in fact generally, even if not inevitably, within ‘the
area into which an arrestee might reach in order to grab a
weapon or evidentiary ite[m].’ ” Id. at 460 (quoting Chimel v.
California, 395 U.S. 752, 763 (1969)). The Court deemed it
appropriate to rely on this generalization to authorize search
of the entire passenger compartment “[i]n order to establish
the workable rule this category of cases requires.” Id.; see
also Thornton v. United States, 124 S. Ct. 2127, 2132 (2004)
(“The need for a clear rule, readily understood by police offi-
cers and not depending on differing estimates of what items
were or were not within reach of an arrestee at any particular
moment, justifies the sort of generalization which Belton
enunciated.”).
   [7] Our task, therefore, is to determine a workable rule,
consistent with the regime of Belton, to govern searches of the
cargo area behind the rear seat of a hatchback vehicle.11 We
conclude that the hatchback area meets the criterion for auto-
mobile searches under Belton; it is “generally, even if not
inevitably,” accessible to an arrestee from the passenger area
of the vehicle. 453 U.S. at 460. Contrary to Mayo’s conten-
tion, the hatchback area is much more easily viewed as part
of the passenger compartment than as the equivalent of a con-
ventional vehicle trunk.12 Accordingly, an officer conducting
   11
      We recognize that recent occupants, following their arrest and
restraint, are frequently in no position to gain access to any portion of the
passenger compartment of the vehicle, but this fact does not preclude the
application of the Belton rule. See Thornton, 124 S. Ct. at 2132. As one
Justice observed, application of the rule in this context brings to mind “the
mythical arrestee possessed of the skill of Houdini and the strength of Her-
cules.” Id. at 2134 (Scalia, J., concurring) (internal quotation omitted).
   12
      As in Belton, our ruling does not extend to the trunk of a vehicle. See
453 U.S. at 460-61 n.4.
742                    UNITED STATES v. MAYO
a search incident to the arrest of an occupant of the vehicle
may search the hatchback area. We adopt that workable rule
for this circuit. Our decision echoes that of other circuits that
have addressed comparable searches. United States v. Cald-
well, 97 F.3d 1063, 1067 (8th Cir. 1996); United States v.
Doward, 41 F.3d 789, 794 (1st Cir. 1994); see also United
States v. Olguin-Rivera, 168 F.3d 1203, 1205-07 (10th Cir.
1999) (allowing search of covered cargo area of a sport utility
vehicle); United States v. Pino, 855 F.2d 357, 364 (6th Cir.
1988) (allowing search of cargo area of mid-size station
wagon).
   [8] Mayo urges us to draw a distinction between covered
and uncovered hatchback cargo areas. We see no principled
distinction, however. A covered hatchback area is generally,
if not inevitably, accessible from the passenger compartment,
albeit with some difficulty in some instances. Our ruling that
the hatchback area can be searched should not be clouded by
the interposition of a cover, any more than it would be by the
interposition of a locked container. See Olguin-Rivera, 168
F.3d at 1206 (citing Belton, 453 U.S. at 460). Thus, officers
may search the hatchback cargo area “whether covered or
uncovered.” Id. at 1207.
   [9] We conclude that, under Belton and its progeny, the
officers here properly searched the entire passenger compart-
ment of Mayo’s automobile, including the hatchback cargo
area, as an incident to the arrest of Mayo, a recent occupant
of the vehicle.13
   AFFIRMED.




  13
    In his opening brief, Mayo contended that Belton did not apply
because he was outside of his vehicle when the officers arrived. Subse-
quently, however, the Supreme Court decided Thornton, which held that
the Belton rule also applied to recent occupants of the vehicle. Thornton,
124 S. Ct. at 2132.